DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments, see 9, filed January 27, 2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of October 27, 2021 has been withdrawn.
Status of the Claims
Claims 2, 16, 18 are canceled.  Claims 1, 3-15, 17, and 19-20 are present for examination.

Allowable Subject Matter
Claims 1, 3-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 3-4, 6-13 depend), wherein the electrode connecting portion of each of the first and second electrodes of the first electrode structure is electrically separated from the electrode connecting portion of each of the first and second electrodes of the second electrode structure.	Regarding Claim 5, wherein the protrusions of each of the first electrodes comprises a first protrusion, which is exposed by the second electrodes positioned thereon, and a second protrusion, which is overlapped with the protrusions of the second electrodes when viewed in a plan view.
Regarding Claim 14 (from which claims 15, 17, and 19-20 depend), wherein the protrusion of each of the second electrodes comprises a first protrusion, which is extended from the electrode .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819